Citation Nr: 1228355	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 30 percent for migraine headaches.  

2.  Entitlement to an increased initial rating for costochondritis currently rated as zero percent disabling.  

3.  Entitlement to service connection for a disability manifested by chronic fatigue.  

4. Entitlement to service connection for a disability manifested by trouble sleeping.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to February 1997.  She served in Southwest Asia from September 1990 to November 1991.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Columbia, South Carolina, Regional Office (RO).  

The Veteran presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to an increased initial rating in excess of 30 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On May 14, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that she was withdrawing the appeals for entitlement to service connection for disabilities manifested by chronic fatigue and trouble sleeping, and entitlement to an increased initial rating for costochondritis.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal as to the claims of entitlement to service connection for disabilities manifested by chronic fatigue and trouble sleeping, and entitlement to an increased initial rating for costochondritis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.



On May 14, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that she was withdrawing the appeals for entitlement to service connection for disabilities manifested by chronic fatigue and trouble sleeping, and entitlement to an increased initial rating for costochondritis.

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal as to this matter is dismissed.  


ORDER

The appeal as to service connection for disabilities manifested by chronic fatigue and trouble sleeping, and entitlement to an increased initial rating for costochondritis is dismissed. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that an examination of the service-connected migraine headaches is necessary since the last VA examination was conducted in 2009.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 




There is evidence of record that suggesting that the frequency of the headaches has increased since the March 2009 examination.  At the March 2009 VA examination, the Veteran reported having headaches two times a month.  At the May 2012 Board video hearing, the Veteran reported having headaches three to five times a month and she stated that she was unable to work at home when she had a headache.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected migraine headaches.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The RO must conduct a search for any outstanding VA treatment records from the VA Healthcare System in South Carolina referable to the service-connected migraine headaches since August 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The RO must contact the Veteran and request that she provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected migraine headaches.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.   

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO must take appropriate steps to contact the Veteran in order to have her identify all sources of VA and/or non-VA medical treatment for the migraine headaches.    



Legible copies of all outstanding clinical records should be associated with the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records in support of her claim, in particular but not limited to employment records, records of absences, physician's statements and pharmacy orders and receipts. 

2.  The RO must take all indicated action to obtain copies of all VA clinical records showing treatment of the service-connected migraine headaches from the VA healthcare system since August 2010.  

3.  The RO must schedule the Veteran for a VA examination to determine the nature and current severity of the service-connected migraine headaches.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

All indicated tests should be performed.  After examining the Veteran and reviewing the entire record, the VA examiner must identify all manifestations of the service-connected migraine headaches.  

The examiner must specifically note all symptomatology and manifestations caused by the service-connected headaches disorder and report the frequency and duration of the headaches attacks and indicate whether such attacks are prostrating or completely prostrating and the frequency of such prostrating attacks.  The examiner should render an opinion as to whether the headaches attacks are productive of severe economic inadaptability. 

A rationale must be provided for all findings and conclusions reached. The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced. 

The examiner is advised that the Veteran is competent to report observable symptoms and that her reports must be considered in formulating the requested opinions.  

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  After completing all indicated development, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record.  The RO MUST CONSDER WHETHER THIS MATTER SHOULD BE REFERRED FOR EXTRASCHEDULAR EVALUATION IN ACCORDANCE WITH 38 C.F.R. 
§ 3.321(b)(1). If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


